OPINION of the Court, by
Ch. J. Boyle.
It Is objected by the assignment of error in this case, that the names of the plaintiffs in the court below, are not contained in the declaration, or any of the subsequent proceedings.
This being a judgment by default (a), does not come withm the provisions of the statute of jeofails of 1799. The act of jeofails of 1796 cures a mistake in the Christian or surname of either party, the name being right in any part of the record or proceedings.
The names of the plaintiffs in this case are expressed in the writ; and if the objection now made were of a nature to be cured by the last mentioned statute, we could have no hesitation in saying that the writ is a part of the record, and that the defect complained of wo*Jd be unavailing. But this statute is evidently confined to mistakes in the Christian or surname, and does not extend to a total absence of both.
Judgment reversed.